Citation Nr: 0814033	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-10 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating for post-
traumatic stress disorder (PTSD) in excess of 30 percent from 
December 7, 1995 to September 10, 2003.  

2.  Entitlement to an initial disability rating for post-
traumatic stress disorder in excess of 50 percent from 
September 11, 2003 to August 2, 2005.

3.  Entitlement to an increased disability rating for 
residuals of a herniated disc, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased disability rating for 
residuals of infectious hepatitis, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO).  In a July 2004 rating decision, the RO continued a 20 
percent disability rating for residuals of a herniated disc; 
and granted an increase in the assigned rating for residuals 
of infectious hepatitis from zero to 20 percent.  In a 
September 2004 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned 
that disability a 50 percent disability rating effective 
September 11, 2003.  

In a notice of disagreement received in May 2005, the veteran 
initiated an appeal as to the ratings continued or assigned 
in the July and September 2004 rating decisions.  He also 
disagreed with the effective date assigned for service 
connection for PTSD, claiming an effective date from December 
1995.

Subsequently in a March 2006 rating decision, the RO granted 
entitlement to an effective date of December 7, 1995, for 
service connection for PTSD.  The RO assigned a 30 percent 
disability rating from that date to September 10, 2003; 
continued the already assigned 50 percent rating from 
September 11, 2003 to August 2, 2005; and assigned a 100 
percent rating from August 3, 2005.

At the same time as that rating decision, the RO issued a 
statement of the case addressing the ratings for the three 
disabilities which are the subject to this decision.  
Thereafter, the veteran perfected a timely appeal as to the 
ratings for the three disabilities here on appeal.  The 
veteran has made no indication that he wishes to pursue an 
appeal for an earlier effective date for service connection 
for PTSD than that assigned in the March 2006 rating 
decision.

The veteran and his wife testified at an October 2007 Video-
Conference hearing before the undersigned.

The issues of entitlement to increased disability ratings for 
residuals of a herniated disc and for residuals of infectious 
hepatitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the veteran's PTSD has 
caused no more than an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks during the period from December 7, 1995 to September 
10, 2003.

2.  The evidence establishes that the veteran's PTSD has 
caused no more than reduced reliability and productivity, and 
difficulty in establishing and maintaining effective work and 
social relationships, during the period from September 11, 
2003 to August 2, 2005.

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD are not met during the period from 
December 7, 1995 to September 10, 2003.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R . § 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD are not met during the period from 
September 11, 2003 to August 2, 2005.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

This appeal arises from the veteran's disagreement with the 
initial evaluation following the grant of service connection 
for PTSD in a September 2004 rating decision.  Prior to that 
decision, the RO provided the veteran notice appearing to 
satisfy VCAA notice requirements with respect to requirements 
for establishing entitlement to service connection.  To the 
extent it did not, this is harmless error since service 
connection was granted.

Courts have held that in such appeals, arising from 
disagreement with the initial evaluation following a grant of 
service connection, once service connection is granted, the 
claim is substantiated; thereafter additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the statutory notice required by the VCAA is only 
one part of the system of notice required and provided in the 
VA claim adjudication process.  See Wilson v. Mansfield, No. 
07-7099 (Fed. Cir. October 15, 2007).  Under Wilson (citing 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
38 U.S.C.A. § 5103(a) requires only a generic notice after 
the initial claim for benefits has been filed and before the 
initial decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  In this case, notice applicable to the specific claim on 
appeal was provided by the statement of the case and 
supplementary statements of the case.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and he 
was afforded several formal VA examinations.  The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

The Board notes that the Court has recently provided guidance 
concerning the notice that is necessary in increased rating 
claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Adequate VCAA notice in an increased rating claim 
must inform the claimant that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; and that, if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes.  If the claimant is rated under a 
Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability, the 
notice letter must provide at least general notice of that 
requirement.  The notice letter must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.

In this case, a March 2006 letter informed the veteran that 
he must provide, or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of his PTSD and the effect that worsening has on his 
employment and daily life.  This letter also informed him to 
submit any pertinent evidence in his possession and provided 
appropriate notice with respect to the effective-date element 
of the claim.  It also included information on how VA 
determines the disability rating by use of the rating 
schedule, and provided examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain), to include treatment records, Social 
Security determinations, statements from employers concerning 
the impact of the disability on the veteran's employment, and 
statements from persons concerning their observations of how 
the disability has affected the veteran.  This letter also 
informed the veteran of the assistance that VA would provide 
to obtain evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his PTSD disability in the 
March 2006 Statement of the Case.  Additionally, the veteran 
has participated in the appeals process and presented 
testimony before the Board with particular focus on the 
criteria needed for a higher disability evaluation, hence he 
has demonstrated actual knowledge of the evidence needed to 
substantiate his claim.  

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is not warranted at any 
time throughout the veteran's appeal for PTSD.  Consequently, 
no effective date for an increased rating will be assigned, 
so the failure to provide earlier notice with respect to that 
element of the claim was no more than harmless error.  
Moreover, following the provision of the required notice and 
the completion of all indicated development, the RO 
readjudicated the claim.  There is no indication or reason to 
believe that the ultimate decision would have been different 
had complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.

II. Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 .

The Board notes that this appeal arises from an RO decision 
granting of service connection with an assignment of an 
initial rating for the veteran's Bipolar disorder. Therefore, 
consideration will be given to "staged ratings" from the time 
that service connection was made effective; that is, 
different percentage ratings for different periods of time 
may be assigned in this case. Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007) (finding staged ratings appropriate 
also in cases where the appeal was not as to the initial 
rating assigned after service connection is established).

The veteran's PTSD disorder is assigned the following 
"staged ratings" under 38 C.F.R. § 4.130, Diagnostic Code 
9411: A 30 percent disability rating from December 7, 1995 to 
September 10, 2003; a 50 percent rating from September 11, 
2003 to August 2, 2005; and a 100 percent rating from August 
3, 2005.  As a 100 percent schedular rating represents the 
maximum assignable under the Rating Schedule, the appeal 
pertains only to the first two periods since a schedular 
rating higher than 100 percent is not feasible.  See 
38 U.S.C.A. § 1114; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2007).  

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under the general rating formula, a 30 percent rating is 
warranted where there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130 (Diagnostic Code 9411) (2007).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. Id.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a GAF score has been assigned 
after the filing of the veteran's claim for an increase. The 
Board notes that an examiner's classification of the level of 
psychiatric impairment, by words or by a score, is to be 
considered but is not determinative of the percentage rating 
to be assigned.  VAOPGCPREC 10-95.  However, a GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of from 31 to 40 represents some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood.  These symptoms include speech 
which is at times illogical, obscure, or irrelevant; a person 
who is depressed and avoids friends, neglects family, and is 
unable to work.  A GAF score from 41 to 50 is defined as 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score from 51 to 
60 represents moderate symptoms, or moderate difficulty in 
social or occupational functioning.  A GAF score from 61 to 
70 represents some mild symptoms, or some difficulty in 
social or occupational functioning; but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A GAF score from 71 to 75 represents transient symptoms, if 
present, and expectable reactions to psychosocial stressors; 
no more than slight impairment in social, occupational, or 
school functioning. 

One of the first records of psychiatric symptoms associated 
with the present claim on appeal is shown in a November 1995 
VA medical certificate showing the veteran was currently 
taking Methadone.  The certificate contains a diagnostic 
impression of PTSD; substance abuse.  He was referred for 
PTSD treatment.
 
The report of a March 1996 VA examination for PTSD shows that 
the veteran reported complaints of erratic sleep patterns, 
with recurring dreams of Vietnam, and nightmares; isolative 
behavior and discomfort around people; one episode of a 
flashback; startle reaction with nocturnal anxiety attacks 
with profuse sweating.  

On examination, the veteran was oriented times three.  His 
speech was clear, coherent, and goal directed.  He had 
occasional eye contact.  He was cooperative.  He reported 
that his mood was not good because he was separated from his 
wife.  His affect was blunted.  He denied having any auditory 
or visual hallucinations.  He had good attention span and 
concentration.  He had reasonable insight and judgment.  His 
intellectual functioning was average.  His short term memory 
was intact.  He denied having suicidal or homicidal ideation.  
The report contains a diagnosis under Axis I of PTSD; history 
of heroin abuse.  Under Axis V, the GAF score was estimated 
as 75. 

A September 2003 private progress note shows that the veteran 
reported having some sleeping issues and mild depression, 
which had responded to Xanax.

The report of an August 2004 VA examination for PTSD shows 
that the veteran reported he was married.  He reported 
complaints of moderate to severe symptoms of PTSD, occurring 
without remission throughout the past year.  He reported 
having distressing memories nearly daily, frequent 
nightmares, which usually awakened him.  He described 
persistent avoidance of stimuli associated with trauma 
experienced in Vietnam.  He avoided activities, places, or 
people that brought back memories of Vietnam.  He reported 
that he had diminished interest in activities, and marked 
feelings of estrangement from others.  He had difficulty 
feeling close to others and showing affection.  He had 
persistent symptoms of increased arousal, and difficulty 
sleeping.  He reported problems with concentration and with 
hypervigilance.  

The examiner noted that the veteran had not worked since over 
a year before, when he stopped working due to treatment for 
hepatitis.  When he had worked, he had great problems getting 
along with his foreman at work, and overall he had much 
difficulty maintaining good work relationships. 

On examination, the veteran was dressed casually, but 
appropriately.  He was apprehensive, but cooperative.  He was 
calm, but his mood was anxious and depressed.  His affect was 
constricted. His speech was normal, and he had no impairments 
in perceptions.   His thought processes were intact and 
thought content was marred by persistent reexperiencing 
service trauma.  He indicated intermittent wishes that he was 
dead but denied any intent or plan.  He stated that he would 
not hurt himself out of concern for his wife.  He had no 
suicide attempts and had no homicidal ideation.  He was 
oriented times three.  His short-term memory and 
concentration were both mildly impaired, secondary to 
anxiety.  His remote memory appeared to be intact.  His 
ability to think abstractly was intact.  The examiner 
estimated that the veteran's judgment could at times be 
compromised by stress, and that he had moderate problems with 
anger control problems.  The veteran had adequate insight 
into his psychiatric disorder.  

The report contains an Axis I diagnosis of PTSD, chronic.  
Under Axis V, the GAF score was estimated as 55.  The 
examiner correlated this score with moderate to serious 
symptoms of PTSD, and great difficulty maintaining 
relationships.  The examiner concluded with an opinion that 
the combination of the veteran's PTSD, plus his service-
connected hepatitis, had made him unemployable for the past 
year. 

The report of an August 2005 VA examination for PTSD shows 
that the veteran reported having serious symptoms of PTSD for 
much of the previous year, without remission.  He reported 
having intrusive, distressing memories about Vietnam nearly 
daily.  He reported that he had difficulties sleeping, 
frequent nightmares of Vietnam, and that neutral stimuli 
easily brought back distressing memories.  He had persistent 
avoidance of stimuli reminding him of Vietnam, and avoided 
talking about his experiences in Vietnam.  He reported 
feeling estranged, isolated, and lacked interest in 
activities.  He reported having problems with restricted 
range of affect, and showing affection.  He had persistent 
symptoms of increased arousal, and difficulties with 
irritability, concentrating, and hypervigilance.  

Under the section titled occupational history, the report 
shows that the veteran had not worked in two and a half 
years.  Under that section, the report notes that "overall, 
his PTSD symptoms alone make him unemployable."  Under the 
section titled adult social history, the report noted in 
conclusion that overall, outside of his wife, the veteran was 
unable to maintain effective relationships.

On examination, the veteran dressed casually, but 
appropriately.  He was apprehensive, but cooperative.  He was 
calm in his motor activity.  His mood was anxious and affect 
was constricted.  His speech was normal.  There were no 
impairments in his perceptions and his thought process were 
intact.  He had persistent problems with reexperiencing the 
trauma in service.  He denied any suicidal ideation, or 
ideation of hurting others.  He was oriented times three.  
His short term memory and concentration were impaired due to 
anxiety.  His remote memory and abstract ability appeared to 
be intact.  The examiner estimated that the veteran's 
judgment could become moderately compromised by stress.  He 
had moderate to severe problems with anger control.  He had 
adequate insight into his psychiatric problems.  

The report contains a diagnosis of PTSD.  The GAF score was 
45, solely based on the PTSD.  The examiner opined that the 
veteran's serious symptoms made him unable to maintain work 
relationships, resulting in his being unemployable.  



A.  Rating from December 7, 1995 to September 10, 2003

Based on the foregoing, the Board finds that the veteran is 
not entitled to an initial evaluation greater than 30 percent 
for his PTSD for the period from December 7, 1995 to 
September 10, 2003.  The clinical evidence of record clearly 
demonstrates that during that period the veteran had symptoms 
of sleep impairment, isolative behavior and discomfort  
around people, flashbacks, and nightmares, which can be 
related to his PTSD.
 
The VA medical evidence of record, as reflected in the March 
1996 VA examination report, does not reflect that the veteran 
demonstrates the vast majority of the symptomatology needed 
to meet the criteria for a 50 percent rating under Diagnostic 
Code 9411.  The medical evidence does not reflect that he has 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
in short-term and long-term memory.  Moreover, he was not 
shown to have impaired judgment or impaired abstract 
thinking.

While the veteran's reported work and family history may 
indicate some degree of disturbances of mood, or difficulty 
in maintaining effective work relationships, the veteran's 
difficulties at work and at home more appropriately 
approximate the criteria for the 30 percent disability 
rating.  He was apparently still working at that time, and 
was separated from his wife.  The symptoms overall during the 
period from December 7, 1995 to September 10, 2003 reflect no 
more than occupational and social impairment with occasional 
decrease in work efficiency.

These facts strongly suggest that the veteran had experienced 
no more than occasional decrease in social and work 
efficiency during this period.  Consequently, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted for the service-connected PTSD during the period 
from December 7, 1995 to September 10, 2003.  The GAF score 
of 75 assigned by VA in March 1996 supports this conclusion.  
That score reflects only transient symptoms if present at 
all, and expectable reactions to psychosocial stressors; or 
no more than slight impairment in social or occupational 
functioning, which does not correspond to a higher degree of 
social and industrial impairment as required for the 
assignment of a 50 percent or higher disability evaluation.  
Consequently, the Board finds that a rating in excess of 30 
percent rating is not warranted for PTSD for the period from 
December 7, 1995 to September 10, 2003. 

B.  Rating from September 11, 2003 to August 2, 2005
 
Based on the evidence discussed above, the Board finds that 
the veteran is not entitled to an initial evaluation greater 
than 50 percent for his PTSD for the period from September 
11, 2003 to August 2, 2005.  The clinical evidence of record 
clearly demonstrates that during that period, the veteran had 
symptoms of sleep impairment; nightmares; avoidance of 
stimuli reminding him of Vietnam; diminished activities; 
constricted affect; anxious and depressed mood; mildly 
impaired short-term memory and concentration; anger control 
problems; thoughts of death but no intent or plan for 
suicide; and judgment sometimes compromised by stress.  

The VA medical evidence of record, as reflected in the August 
2004 VA examination report, does not reflect that the veteran 
demonstrates the vast majority of the symptomatology needed 
to meet the criteria for a 70 percent rating under Diagnostic 
Code 9411.  The medical evidence does not reflect that the 
impairment in most areas of occupational or social 
functioning.  There is no evidence showing specific suicidal 
ideation; or symptoms of obsessional rituals interfering with 
routine activities.  There is no evidence that his speech is 
illogical, obscure or irrelevant.  There is no evidence of 
near-continuous panic or depression affecting his ability to 
function independently, appropriately, or effectively.  He is 
not shown to have impaired impulse control such as unprovoked 
irritability; or spatial disorientation.  He has not been 
found to neglect personal appearance or hygiene.  

Moreover, the August 2004 VA examiner made a specific finding 
indicating that overall, the veteran's disability picture was 
productive of no more than much "difficulty maintaining good 
work relationships," which is the essential wording of a key 
part of the rating criteria for a 50 percent rating.  The 
comparable diagnostic criteria warranting a 70 percent rating 
would be that the disability picture was productive of an 
"inability to establish and maintain effective 
relationships."  The latter has not been shown during the 
period from September 11, 2003 to August 2, 2005.

While the veteran's reported work and family history may 
indicate some degree of disturbances of mood, or difficulty 
in maintaining effective work relationships, the veteran's 
difficulties associated with work and at home more 
appropriately approximate the criteria for the 50 percent 
disability rating.  The veteran had not worked since about 
one year before the August 2004 examination, however, this 
was associated with a different, physical disability.    

The symptoms overall during the period from September 11, 
2003 to August 2, 2005 reflect no more than occupational and 
social impairment with reduced reliability and productivity 
due to his PTSD symptoms.  Consequently, the Board finds that 
an initial evaluation in excess of 30 percent is not 
warranted for the service-connected PTSD during that period.  

The GAF score of 55 assigned by VA in August 2004 supports 
this conclusion.  That score reflects only moderate symptoms 
or moderate difficulty in social or occupational functioning.  
This does not correspond to a higher degree of social and 
industrial impairment as required for the assignment of a 70 
percent or higher disability evaluation.  Consequently, the 
Board finds that a rating in excess of 50 percent is not 
warranted for PTSD for the period from September 11, 2003 to 
August 2, 2005.  

C. Conclusions

In summary, based on the evidence of record, the Board finds 
that the preponderance of evidence is against an initial 
evaluation for PTSD in excess of that currently in effect for 
the two periods on appeal.  The Board concludes that there 
was no period between December 7, 1995 and September 10, 2003 
for which a rating greater than 30 percent was warranted; and 
no period between September 11, 2003 and August 2, 2005 for 
which a rating greater than 50 percent was warranted.  
Fenderson, supra.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an initial evaluation higher than 
that assigned during the two periods on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that the disability results in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, the condition is not shown to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards. In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD for the period from December 7, 1995 to 
September 10, 2003 is denied.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD for the period from September 11, 2003 to 
August 2, 2005 is denied.

 


REMAND

The veteran asserts that he is entitled to an increased 
disability rating for his residuals of a herniated disc and 
for his residuals of infectious hepatitis.  The Board has 
reviewed the claims file and determined that further 
development is necessary prior to adjudicating these claims.  

During an October 2007 Video-Conference hearing before the 
undersigned, the veteran testified that the symptoms 
resulting from his service-connected residuals of a herniated 
disc have increased in severity since the last VA 
examination, which was in July 2005.  In this regard, the 
transcript of the hearing indicates that the veteran now has 
increased pain with pain radiating down his extremities.  
Also, the veteran's representative noted that the July 2005 
examiner did not address the veteran's pain associated with 
the herniated disc disability; this is confirmed on review of 
the examination report. 

Review of the record since the last VA examination 
substantiates the veteran's contention that his low back 
disability has worsened.  The July 2005 VA examination 
contains a diagnosis of "retrolisthesis L5 on L4 and some 
canal stenosis."  Review of the record since then includes a 
private MRI examination report in July 2005, which contains 
an impression of "a severe stenosis at L4-5 secondary to 
retrolisthesis, facet hypertrophy.  Other medical record 
evidence also indicates that the veteran's low back 
disability has worsened since the last VA examination.  
Further, the veteran is competent to attest that he now has 
pain radiating to the lower extremities, a condition not 
addressed in the July 2005 VA examination.  

During the October 2007 Video-Conference hearing, the veteran 
also testified that the symptoms resulting from his service-
connected residuals of infectious hepatitis have increased in 
severity since the last VA examination.  The veteran was last 
examined by VA for compensation purposes in July 2005.  He 
testified that since that examination, the symptoms had 
worsened and he now had a spot on the liver, which was 
getting bigger.  Review of the record since the July 2005 VA 
examination shows that additional symptoms have developed 
that were not present at the time of the VA examination.  In 
particular, since that examination, VA and private treatment 
records show new findings assessed as cirrhosis, and 
suspicious for hepatocellular carcinoma.  This evidence 
substantiates the veteran's contention that the residuals of 
his infectious hepatitis have worsened.  See 38 C.F.R. 
§ 4.114, 7345 (2007) and Note 1 following that code.

The United States Court of Appeals for Veterans Claims has 
held that when a veteran-claimant alleges that his service-
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment, particularly if there is no additional 
medical evidence which addresses the level of impairment of 
the disability since the previous examination.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that the pertinent disability had increased in severity).  

As there is evidence that the condition of the two 
disabilities have worsened since the last examination, the 
veteran is entitled to a new VA examination of the veteran's 
service-connected residuals of a herniated disc and residuals 
of infectious hepatitis.  Id.; Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  The RO should schedule 
the veteran for new examinations of these service-connected 
disabilities by appropriate specialists.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Prior to any VA examination, the RO should obtain any 
relevant treatment records not on file.



Accordingly, the case is REMANDED for the following action:

1.  By appropriate means, request copies 
of any relevant and outstanding private 
and/or VA medical records of treatment of 
the veteran's residuals of a herniated 
disc (orthopedic and neurologic) and his 
residuals of infectious hepatitis; to 
specifically include any such records 
dated since the July 2005 VA examinations.

2.  Thereafter, schedule the veteran for 
separate VA examinations by appropriate 
specialists (spine /orthopedic and 
neurologic; and liver/hepatology) to 
determine the severity of the veteran's 
residuals of a herniated disc, including 
any claimed orthopedic and/or neurologic 
manifestations; and his residuals of 
infectious hepatitis.  

Each examiner is to provide a detailed 
review of the veteran's current 
complaints; as well as findings as to the 
nature, extent, and severity of symptoms 
caused by the respective service-connected 
residuals.  The examiner should perform 
all studies deemed appropriate, and set 
forth all findings in detail in the 
examination report.  The RO should make 
the claims file available to each of the 
examiners, who should review the entire 
claims folder in conjunction with their 
examinations.  The examiners should 
indicate this fact in the examination 
reports.  The examiner should provide a 
complete rationale for any opinion offered 
in the respective examination reports as 
to the nature and extent of severity of 
the disability examined.  If an examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.
   

Residuals of a Herniated Disc

The nerve examination should report all 
findings and note all associated symptoms, 
including those compatible with sciatic 
neuropathy, such as characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerks, or other neurological 
findings appropriate to the site of the 
diseased disc or discs concerning the 
lumbosacral spine.  

The neurological examiner should 
specifically comment as to whether the 
veteran has incapacitating episodes 
associated with his service-connected low 
back disorder, and if so, the frequency of 
such incapacitating episodes.  This must 
include a specific statement as to the 
total duration of any incapacitating 
episodes during the past 12 months for the 
spine disability.  For purposes of 
evaluation, an incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome requiring bed rest prescribed by 
a physician, and treatment by a physician.  
The examiner should discuss the effect the 
veteran's lumbosacral spine disorder has 
upon his daily activities.

The spine (orthopedic) examination should 
report all findings and note all 
associated symptoms of the service-
connected low back disability.  The 
orthopedic examiner should provide the 
range of motion of the spine in degrees.  
The examiner should note all symptoms such 
as pain, stiffness, or aching in the area 
of the spine affected by injury, as well 
as muscle spasm, guarding, or abnormal 
gait.  The examiner should note the 
presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness, and any additional disability 
due to these factors.  The examiner should 
discuss, separately, the effects on the 
veteran's daily activities by his service-
connected residuals of a herniated disc.

Residuals of Infectious Hepatitis
		
After reviewing the available medical 
records and examining the appellant, the 
examiner should render comments 
specifically addressing the following 
questions regarding the disability 
examined.

The examiner should provide an opinion as 
to the existence of any of the following 
conditions due to the residuals of 
infectious hepatitis: fatigue, malaise, 
anorexia, weight loss (or other indication 
of malnutrition), hepatomegaly, nausea, 
vomiting, arthralgia, and/or right upper 
quadrant pain.  If weight loss is found, 
the examiner should comment on whether the 
weight loss is minor or substantial.

The examiner should comment on whether 
there are incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain; and if so, the total 
duration of the episodes during the past 
12-months.

If possible, the examiner should comment 
on whether or not the veteran's Hepatitis 
more closely approximates any one of the 
following three sets of criteria:

i.  Daily fatigue, malaise and anorexia 
with minor weight loss and 
hepatomegaly; or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least four weeks, but less than 
six weeks, during the past twelve-month 
period; or

ii.  Daily fatigue, malaise and 
anorexia with substantial weight loss 
(or other indication of malnutrition) 
and hepatomegaly; or incapacitating 
episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration 
of at least six weeks, during the past 
twelve-month period, but not occurring 
constantly; or

iii.  Near constant debilitating 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain.

The examiner should comment on the 
presence of any associated sequelae, such 
as cirrhosis or malignancy of the liver, 
and if so describe symptomatology of each.

The examiner should comment on the impact 
of the service-connected residuals of 
infectious hepatitis on the veteran's 
ability to work; distinguishing effects of 
the residuals from effects of other 
conditions, but noting any residuals of 
debilitating effects of the hepatitis on 
other disabilities.  

3.  After the examination, the RO must 
readjudicate the claims under review.  If 
any benefit sought is not granted, please 
issue the veteran and his representative a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
the veteran/representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


